BARIIAM, Justice.
The defendant Mildred Gantt was charged with selling beer in Ward 5 of Claiborne Parish in violation of an ordinance of that parish of November 5, 1941, prohibiting the sale or keeping for sale of alcoholic beverages having a content of more than one-half of one per cent alcohol by volume. Upon conviction she was sentenced to serve four months in the parish jail and to pay a fine of $400.00. She has appealed.
Bills of exceptions taken to the denial of a motion to quash and a motion in arrest of judgment present the same constitutional issue decided by us in State of Louisiana v. Beene, 263 La. 865, 269 So.2d 794, handed down today; and what we have said in Beene is equally applicable to this case. See also State of Louisiana v. Ellis, 263 La. 904, 269 So.2d 808, this day decided. Accordingly Claiborne Parish ordinance of November 5, 1941, is hereby declared unconstitutional insofar as it applies to alcoholic beverages of less than 3.2 per cent alcohol.
For the reasons stated, the bill of information is ordered quashed, the conviction and sentence are set aside, and the defendant is ordered discharged.
McCALEB, C. J., concurs in the result.
SANDERS, J., dissents for the reasons assigned in State v. Beene, 263 La. 865, 269 So.2d 794.
SUMMERS, J., dissents for the reasons assigned in the dissent of Mr. Justice Sanders in State v. Beene, 263 La. 865, 269 So.2d 794.